Citation Nr: 0417947	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left hemiparesis.

2. Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).

3. Entitlement to service connection for a chronic thoracic 
spine disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION


The veteran had active service from June 1972 to June 1975.  
The veteran had additional periods of active duty for 
training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO).  In April 1988, 
the veteran submitted, in pertinent part, a claim for service 
connection for a mild left hemiparesis.  In December 1988, 
the RO denied service connection for the mild left 
hemiparesis reportedly due to a head injury.  In February 
1989, the veteran submitted a notice of disagreement (NOD) 
with the December 1988 decision.  In March 1989, the RO 
issued a statement of the case (SOC).  The veteran did not 
submit a substantive appeal as to this issue within the 
applicable time periods.

In February 1996, the veteran submitted a claim for service 
connection for a stroke.  In May 1996, the RO determined that 
the veteran did not submit a well-grounded claim for service 
connection for residuals of a stroke as secondary to the 
service-connected traumatic cervical myositis and denied the 
claim.  In November 1996, the veteran submitted a NOD with 
the May 1996 decision.  In the written statement, the veteran 
also explained that her pre-service left hemiparesis was 
aggravated by an in-service motor vehicle accident (MVA), 
which caused her stroke in 1995; and claimed service 
connection for chronic lumbar and thoracic spine disorders.  
In February 1997, the RO denied service connection for left 
hemiparesis based on aggravation and chronic lumbar and 
thoracic spine disorders.  At the same time, the RO issued a 
SOC with respect to the stroke issue.  In February 1997, the 
veteran submitted a statement in which she affirmed her 
belief that the discovery of the left hemiparesis in service, 
the 1984 in-service MVA, and the stroke occurring in 1995 are 
associated and should be service connected.   

A week later, the veteran submitted a NOD with the February 
1997 decision regarding left hemiparesis and the chronic 
lumbar and thoracic disorders.  In March 1997, the veteran's 
accredited representative indicated that the NOD should also 
be accepted in lieu of a substantive appeal for left 
hemiparesis and chronic back disorders.  In April 1997, the 
RO issued a statement of the case for those issues.

In March 1998, the Board remanded the issues of service 
connection for lumbar and thoracic spine disorders and 
residuals of a cerebrovascular accident (CVA).  The Board 
recharacterized the issue of service connection for residuals 
of a stroke as residuals of a CVA and construed that the 
veteran's contentions with regard to the left hemiparesis as 
essentially seeking service connection for residuals of a 
head injury to include left hemiparesis.  The Board 
determined that additional development of the record was 
needed.  

In June 2000, the RO granted service connection for a chronic 
lumbar spine disorder and denied service connection for 
residuals of a CVA and residuals of a head injury to include 
left hemiparesis.  With respect to the issue of service 
connection for a chronic thoracic spine disorder, the RO 
combined the claim with the lumbar spine disorder and never 
separately addressed the issue of service connection for a 
thoracic spine disorder.

In October 2002, the veteran was afforded a personal hearing 
before a Decision Review Officer (DRO).  At the hearing, the 
veteran attempted to clarify that she intended to submit 
claims for service connection for right hemiparesis, and not 
left hemiparesis.  In July 2003, the RO granted service 
connection for various residuals of the head injury, but not 
left hemiparesis.  Therefore, the Board finds that the issue 
of service connection for residuals of a head injury is now 
recharacterized as service connection for left hemiparesis.  

The veteran has filed numerous claims for other issues during 
the pendency of this appeal, including a request that service 
connection be granted for right hemiparesis (see statement of 
January 2003.).  A deferred rating decision of July 2003 
recites the Decision Review Officer statement that he would 
change the appealed issue from left hemiparesis to right 
hemiparesis.  The RO denied service connection for right 
hemiparesis in a rating decision of February 2004.  A 
Supplemental Statement of the Case (SSOC) was issued on March 
4, 2004.  This SSOC addressed the left hemiparesis issue.  An 
identical copy of the March 4, 2004, SSOC was re-issued on 
March 9, 2004, with the word "left" crossed out in red ink 
and with the word "right" written above it.  The remainder 
of the second SSOC was unchanged and addressed the issue of 
service connection for residuals of a head injury, to include 
left hemiparesis.  The Board notes that the veteran submitted 
a statement later that month indicating that the SSOC of 
March 4, 2004, should refer to right hemiparesis.  The 
veteran's statement should be interpreted as a notice of 
disagreement with the RO decision of February 2004.  In this 
circumstance, the RO must issue a Statement of the Case with 
regard to this right hemiparesis issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the her part.

The veteran submitted claims for annual clothing allowances 
in October 1997, February 1998, April 1999, March 2000, June 
2001, April 2002, and June 2003.  The issue is referred to 
the RO for appropriate development.


REMAND

A report of a March 1991 VA compensation examination shows 
that the veteran received treatment from Dr. Talkington, her 
orthopedist.  The October 2002 hearing transcript conveys 
that the veteran attended VA Vocational Rehabilitation.  
Clinical documentation of the cited treatment and the 
Vocational Rehabilitation reports are not of record.  VA 
should obtain all relevant VA and private records that could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran's record shows that the veteran submitted claims 
for service connection for left hemiparesis in April 1988 and 
right hemiparesis in January 2003.  The veteran had asserted 
that she originally intended to seek compensation for right 
hemiparesis and not left hemiparesis (see hearing transcript 
dated in October 2002 and written statement dated in March 
2004).  The veteran's record, however, reflects that she 
manifested both left hemiparesis and right hemiparesis (see 
reserve duty service medical record dated in January 1985; a 
Naval Hospital report dated in February 1985; private 
clinical note dated in November 1995).  Therefore, the Board 
finds that the RO should comply with the March 1998 Board's 
remand, which directed that the RO was to provide the veteran 
with VA compensation examination to determine etiology of her 
left hemiparesis.  Although the RO provided the veteran with 
VA examinations, the examiners did not provide an opinion as 
to the question posed in the remand (see VA examinations 
dated in July 1998 and July 1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Additionally, because the veteran's records 
reflect that she exhibits right hemiparesis, the RO should 
also provide the veteran with VA examination that determines 
the etiology of the right hemiparesis.  

In an August 2001 private clinical note, the physician opined 
that the veteran's CVA may possibly be a result of her in-
service trauma back in 1972.  The veteran's service medical 
records from active service reflect that she was diagnosed 
with tension headaches on many occasions.  A magnetic 
resonance imaging (MRI) dated in June 2003 and August 2003 
revealed findings consistent with degenerative disc changes 
throughout the lower thoracic spine region.  The veteran has 
not been afforded VA examination that determined the etiology 
of her current diagnosis of the thoracic spine disorder.  
Under these circumstances, VA compensation examinations are 
required to resolve the issues raised by the instant appeal.

The Board notes that the veteran has submitted a timely 
notice of disagreement with the June 2000 and April 2003 
rating decisions that denied, in pertinent part, service 
connection for depression and an increased rating for a 
chronic lumbar spine disorder, respectively.  The RO has not 
issued a statement of the case (SOC) to the veteran which 
addresses these issues.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claim files 
and ensure that all notification and 
development action required by the VCAA 
is completed as to the issues of service 
connection for left hemiparesis, right 
hemiparesis, residuals of a CVA, and 
thoracic spine disorder.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met by issuing a written 
VCAA notice to the veteran and her 
accredited representative which discusses 
the evidence required to support her 
claims for service connection for left 
hemiparesis, right hemiparesis, residuals 
of a CVA, and thoracic spine disorder as 
delineated in 38 C.F.R. § 3.303, 3.304, 
3.306, and 3.310 (2003) .

2.  The RO should request that the veteran 
provide information as to all treatment of 
left hemiparesis, right hemiparesis, 
residuals of a CVA, and thoracic spine 
disorder, including the names and addresses 
of all health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, the 
RO should contact all identified health care 
providers, clinics, and hospitals, including 
Dr. Talkington, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3. The RO should then request that copies 
of all VA documentation pertaining to 
treatment of the veteran's left 
hemiparesis, right hemiparesis, residuals 
of a CVA, and thoracic spine disorder, 
including the reports of the Vocational 
Rehabilitation, be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the 
veteran for VA examinations to determine 
the current nature and severity of her 
left hemiparesis, right hemiparesis, 
residuals of a CVA, and thoracic spine 
disorder.  Send the claims folder and a 
copy of this remand to the examiner or 
examiners for review prior to the 
examination.  The examination report 
should specifically state that such a 
review was conducted.  

A complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed and 
all clinical manifestations should be 
reported in detail.  The examiner(s) 
should advance an opinion as to:

(1) The etiology of any identified left 
and right hemiparesis, residuals of CVA 
and thoracic spine disorder, and

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
left or right hemiparesis, residuals of 
CVA, or thoracic spine disorder:
?	were initially manifested during 
active service;
?	otherwise originated during active 
service; 
?	are etiologically related to the 
tensions headaches manifested during 
active service; 
?	are etiologically related to the 
veteran's service-connected cervical 
spine disorders or cervical myositis; 
?	are etiologically related to the 
injuries from the July 1984 MVA;
?	are in any other way causally related 
to her periods of active service or 
active duty for training; or
?	if the left or right hemiparesis is 
shown to have manifested prior to 
active service, has it increased in 
severity beyond its natural 
progression as a result of the 
headaches during active service, or 
the MVA during active duty for 
training, or the veteran's service-
connected cervical spine disorders or 
cervical myositis?

The examiner(s) should include a complete 
rationale for all opinions and 
conclusions expressed.

5.  The RO should issue a statement of 
the case addressing the issues of service 
connection for depression and right 
hemiparesis, and an increased rating for 
a chronic lumbar spine disorder.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations. 38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit in which she may file a substantive 
appeal in this case. 38 C.F.R. § 
20.302(b) (2003).  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for left hemiparesis, 
residuals of a CVA, and thoracic spine 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and her 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and the accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




